Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 4, 2014

                                            No. 04-14-00567-CV

                                      EX PARTE Tad Dana PERRY

                                   Original Habeas Corpus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On September 2, 2014, relator filed a second motion for emergency relief. On September
3, 2014, this court issued an opinion granting in part relator’s petition for writ of habeas corpus.
The accompanying order stated that all other relief requested in relator’s petition was denied.
Accordingly, relator’s Second Amended Motion for Emergency Temporary Relief is DENIED.


           It is so ORDERED on September 4th, 2014.                               PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 07-06-4710-CCL, styled In the Interest of T.S.P., a Child, pending in the
County Court at Law, Medina County, Texas, the Honorable Vivian Torres presiding.